DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed April 9, 2020. Claims 1-26 are presently pending and are presented for examination.

Allowable Subject Matter
4.	Claims 1-26 would be allowable if rewritten to overcome the Nonstatutory Double Patenting rejection set forth in this Non-Final Office action.

Nonstatutory Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,199,419. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclosed the same subject matter.
16/844,376 (Current Application)
Patent No 11,199,419
Claim 1. A computer-implemented method for training a machine learning system for generating driving profiles and/or driving routes, comprising the following steps: obtaining, by a generator of the machine learning system, first random vectors as input variables, and generating, by the generator, in each case first driving routes and associated first driving profiles related to the first random vectors;
Claim 18. A method for reducing exhaust gas emissions of a drive system of a vehicle including an internal combustion engine, comprising the following steps: generating a plurality of first driving profiles using a computer-implemented machine learning system, a statistical distribution of the first driving profiles being a function of a statistical distribution of second driving profiles measured during driving operation; calculating respective exhaust gas emissions for the first driving profiles using a computer-implemented modeling of the vehicle or of the drive system of the vehicle; and adapting the drive system of the vehicle as a function of at least one of the calculated exhaust gas emissions, the adaptation taking place as a function of a level or of a profile of the at least one of the calculated exhaust gas emissions, and as a function of a statistical frequency of the corresponding first driving profile, the statistical frequency of a corresponding first driving profile being ascertained using the statistical distribution of the first driving profiles; wherein the machine learning system is trained using a computer-implemented training, which include the following steps: obtaining, by a generator of the machine learning system, first random vectors as input variables, and generating, by the generator, in each case first driving routes and associated first driving profiles related to the first random vectors;
storing, in a database, driving routes and respectively associated driving profiles recorded in driving mode; 
storing, in a database, driving routes and respectively associated driving profiles recorded during driving operation;
selecting second driving routes and respectively associated second driving profiles recorded in driving mode from the database;
selecting, from the database, second driving routes and respectively associated second driving profiles recorded during driving operation; 
obtaining as input variables, by a discriminator of the machine learning system, first pairs made up of the first generated driving routes and the respectively associated first generated driving profiles and second pairs made up of the second driving routes and the respectively associated second driving profiles recorded in driving mode;
obtaining as input variables, by a discriminator of the machine learning system, first pairs made up of first generated driving routes and respectively associated first generated driving profiles and second pairs made up of second driving routes and respectively associated second driving profiles recorded during driving operation;
calculating, by the discriminator, as a function of the input variables, outputs that characterize for each pair obtained as the input variables, whether it is a pair made up of a first generated driving route and a respectively associated first driving profile or a pair made up of a second driving route and a respectively associated second driving profile recorded in driving mode;
calculating as a function of the input variables, by the discriminator, outputs which characterize for each pair obtained as the input variables, whether it is a first pair made up of a first generated driving route and a respectively associated first generated driving profile or a second pair made up of a second driving route and a respectively associated second driving profile recorded during driving operation;
optimizing a target function, which represents a distance between a distribution of the first pairs and a distribution of the second pairs, as a function of the outputs of the discriminator.
optimizing as a function of the outputs of the discriminator, a target function which represents a distance between a distribution of the first pairs and a distribution of the second pairs.


The same reasoning applies to the rest of the claims in both applications.
Claims 2-17 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.
Claims 18-26 contain similar limitations as claim 1 so they are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665